Citation Nr: 0946044	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  08-02 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an initial compensable disability rating for a 
right suprascapular nerve injury.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 2001 to 
June 2006.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  Jurisdiction over the case was 
subsequently transferred to the RO and Insurance Center in 
Philadelphia, Pennsylvania.
FINDINGS OF FACT

1.  The Veteran is right handed.

2.  The Veteran's right suprascapular nerve injury is 
productive of mild incomplete paralysis or neuralgia of the 
upper radicular group for the entire evaluation period.


CONCLUSION OF LAW

The criteria for an initial disability rating of 20 percent, 
but not higher, for a surprascapular nerve injury in the 
right shoulder are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8510 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

The Board notes that there is no copy of an appropriate 
notice letter of record in the claims file.  However, of 
record is a January 2006 notice acknowledgement and response 
form for the benefits delivery at discharge program, which 
was signed by the Veteran.  This notice response indicated 
that the Veteran was provided all notice about the evidence 
and information VA needed to substantiate her claim for 
service-connected benefits.  On the notice response form, the 
Veteran indicated that she had no additional evidence which 
could be used to substantiate her claim.  The Board finds 
that the notice response form signed by the Veteran is enough 
to show that the Veteran received notice appropriate under 
the VCAA prior to the initial adjudication of her claim.

The Board also finds the Veteran has been afforded adequate 
assistance in response to her claim.  The Veteran's service 
treatment records (STRs) are on file.  Treatment records from 
the VA Medical Center have been obtained.  The Veteran was 
afforded appropriate VA examinations in response to her 
claim.  The Veteran has not identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. 
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009). 

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases. 38 
C.F.R. § 4.21 (2009).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's nerve injury is rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8714, which pertains to impairment or 
neuralgia of the musculospiral nerve (radial nerve).  Under 
this code a 20 percent evaluation is warranted when there is 
mild neuralgia or incomplete paralysis of the radial nerve in 
the major upper extremity.  A 30 percent evaluation is 
warranted when there is moderate neuralgia or incomplete 
paralysis of the radial nerve in the major upper extremity.  
A 50 percent evaluation is warranted when there is severe 
neuralgia or incomplete paralysis of the radial nerve in the 
major upper extremity.  A maximum evaluation of 70 percent is 
warranted when there is complete paralysis of the radial 
nerve in the major upper extremity.

Based upon the functions affected and the nerve involved, the 
Board believes that the disability should be rated under 
38 C.F.R. § 4.124a, Diagnostic Code 8510, which provides that 
complete paralysis of the upper radicular group involving the 
major upper extremity warrants a 70 percent.  With complete 
paralysis, all shoulder and elbow movements are lost or 
severely affected, and hand and wrist movements are not 
affected.  For incomplete paralysis of the upper radicular 
group involving the major upper extremity, a 20 percent 
rating is warranted if it is mild, a 40 percent rating is 
warranted if it is moderate, and a 50 percent rating is 
warranted if it is severe.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

The Veteran was granted service connection for a right 
suprascapular nerve injury in a July 2006 rating decision.  
The disability was assigned a noncompensable evaluation.  

In March 2006 the Veteran was afforded a VA examination of 
her joints.  At this examination she reported that she 
injured her right shoulder while marching with an ill-fitting 
rucksack when attending West Point.  She reported that she 
began to notice numbness in her right arm and sought 
treatment, but that it never fully resolved.  She reported 
that she could not lift more than 5 pounds as a result of her 
injury; but denied constant pain, stiffness, swelling, heat, 
redness, instability, or locking.  She did describe episodes 
of mild pain which occurred approximately 3 times per month.  
She reported that her shoulder injury affected her chores in 
that she had to limit her lifting with her right arm.

Upon physical examination of her right shoulder, the Veteran 
was found to have pain free flexion from 0 to 180 degrees, 
pain free abduction from 0 to 180 degrees, pain free 
adduction from 0 to 30 degrees, pain free extension from 0 to 
30 degrees, and pain free internal and external rotation from 
0 to 90 degrees.  The examiner reported that the range of 
motion of the right shoulder was not additionally limited by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.  The examiner noted that the shoulder was 
without observed deformity or scapular winging.  However, the 
examiner did note that the Veteran complained of numbness in 
a 5 x 7 centimeter area on her posterior right shoulder on 
repetitive use.  There were normal elbow flexion and 
extension, and supination and pronation were pain free from 0 
- 90 degrees.

Upon neurological examination, motor was 5 out of 5 with 
adequate bulk and tone throughout the upper extremities, the 
neck and serratus anterior muscles.  The examiner reported 
that sensation was normal with vibration and light touch, and 
deep tendon reflexes were 2+ and symmetrical.  An X-ray taken 
of the Veteran's right shoulder was negative.  The examiner 
diagnosed the Veteran with right shoulder supraclavicular 
nerve injury.

In March 2006 the Veteran was also afforded a VA neurological 
examination.  At that examination the Veteran reported that 
she had difficulty doing things such as carrying groceries 
that are too heavy with her right arm.  She reported that 
engaging in such activities caused her increased scapular 
pain as well as some numbness in the scapular region.  

Upon physical examination the examiner reported that the 
Veteran's motor strength and tone were normal in the upper 
extremities, and deep tendon reflexes were 2+ and symmetrical 
in all 4 extremities.  The Veteran did have an area of 
decreased light touch sensation in a 6 x 4 centimeter area at 
the superior right scapula.  The examiner noted that pressure 
at the level of the scapular notch increased her numbness.  
The examiner diagnosed the Veteran with right suprascapular 
nerve injury with residual sensory complaints.  

In her substantive appeal received by VA in January 2008, the 
Veteran reported that the statement of the case was incorrect 
when it cited that she experienced pain and numbness for 
approximately 1 hour after lifting more than 5 pounds.  The 
Veteran stated that she actually would experience pain and 
numbness for approximately 1 week after lifting more than 5 
pounds.  Additionally, the Veteran reported that she cannot 
type more than 4 pages before feeling numbness in her hand 
and she reported trouble using a computer mouse and scissors.  
The Veteran reported that if she tried to continue a task 
after she began to feel numbness and pain, she would 
experience numbness down the right side of her back which 
would eventually cause delayed reactions in her right hand.  
She reported that these symptoms could last up to 10 days.  
She reported that she also experienced sharp pains in her 
shoulder that last approximately 10 - 15 seconds and were not 
brought on by any certain activity.  She reported that she 
was limited in other tasks such as moving furniture, boxing 
customer orders at her job, mowing the lawn, and walking her 
37 pound dog.

In July 2008 the Veteran was seen at the VA Medical Center 
for complaints of right shoulder pain and numbness.  The 
examiner reported that the Veteran had parathesia in her 
right shoulder and subjective sensory disturbance in the 
right side of her neck and right upper arm.  She was reported 
to have decreased sensation at C4 distribution and 2+ radial 
pulses.  The examiner diagnosed her with sensory neuroproxia 
which was stable.

In May 2009 the Veteran was afforded a VA examination.  She 
reported experiencing parathesia in her right arm after 
repetitive typing and other activities.  The examiner 
reported that the Veteran's activities of daily living were 
independent and that she had no significant history of flare-
ups.  Upon physical examination the Veteran had right 
shoulder abduction of 0 to 170 degrees, forward flexion of 0 
to 170 degrees, and internal and external rotation from 0 to 
90 degrees.  Three repetitive ranges of motion were provided 
and all three had identical findings.  The examiner noted 
that there was no additional loss of range of motion due to 
pain, fatigue, weakness, or incoordination.  The examiner 
reported that the Veteran had supraspinous entrapment 
neuropathy, but that she was doing extremely well with 
minimal to no symptoms.  

The Board finds that the Veteran is entitled to a 20 percent 
evaluation for her right a surprascapular nerve injury in the 
right shoulder as she has demonstrated mild symptoms of 
neuralgia or incomplete paralysis of the upper radicular 
group throughout the entire initial rating period.  This is 
evidenced by the fact that the Veteran experiences periodic 
numbness in her right arm, as documented by both her VA 
examinations, and restrictions of her activities of daily 
living, as reported by the Veteran in her January 2008 
substantive appeal. 

Consideration has been given to assigning a higher 
evaluation, however, the periodic symptoms described by the 
Veteran are more indicative of a mild problem than a moderate 
problem under 38 C.F.R. § 4.124a, Diagnostic Code 8510.  

Consideration has been given to assigning a staged rating; 
however, at no time during the evaluation period has the 
disability warranted a disability rating in excess of 20 
percent.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

The Court has held that the threshold factor for extra-
schedular consideration is a finding on part of the RO or the 
Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not 
required frequent hospitalizations for the disability and 
that the manifestations of the disability are contemplated by 
the schedular criteria.  Additionally, other than her report 
that she has trouble boxing customer orders at work, the 
Veteran has not indicated that her disability causes 
impairment in her ability to work or maintain employment.  
Also, the Board finds that the higher evaluation assigned in 
this decision accurately reflects the degree of impairment 
described by the Veteran.  In sum, there is no indication 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the increased 
rating granted herein.  Accordingly, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.

	
							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial disability rating of 20 percent, 
but not higher, for a right surprascapular nerve injury is 
granted throughout the initial rating period, subject to the 
criteria applicable to the payment of monetary benefits.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


